           Case 2:17-cr-00363-APG-EJY Document 82 Filed 08/19/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   SIMON F. KUNG
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6265 / Fax: 702.388.6418
     simon.kung@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                         2:17-cr-00363-APG-EJY
 9
                    Plaintiff,                         Stipulation to Continue Sentencing
10                                                     Hearing
            v.
11
     SHAUN PATRICK ANDERSON,
12
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Christopher

16   Chiou, Acting United States Attorney, District of Nevada, Simon F. Kung, Assistant

17   United States Attorney, representing the United States of America, and Emily K. Strand,

18   Esq., representing Defendant Shaun Patrick Anderson, that the sentencing hearing in the

19   above captioned case, which is currently scheduled for August 31, 2021 at 1:30 P.M., be

20   continued and reset to a date and time convenient to the Court, but no sooner than

21   ninety (90) days.

22          The Stipulation is being entered for the following reasons:

23

24
           Case 2:17-cr-00363-APG-EJY Document 82 Filed 08/19/21 Page 2 of 4




1    1.    The parties agree to continue the currently scheduled sentencing hearing from

2          August 31, 2021 at 1:30 P.M., to a date and time convenient to the Court, but no

3          sooner than ninety (90) days.

4    2.    This continuance is not sought for purposes of delay, but to allow counsel for the

5          defendant and counsel for the government additional time to prepare for the hearing,

6          and to conduct a change of plea in a related case against Defendant (2:21-cr-00178-

7          JCM).

8    3.    The defendant is in custody but does not object to the continuance.

9          DATED this 18th day of August, 2021.

10

11   CHRISTOPHER CHIOU                               PITARO & FUMO, CHTD
     Acting United States Attorney
12     /s/ Simon F. Kung                              /s/ Emily K. Strand
     SIMON F. KUNG                                   EMILY K. STRAND, ESQ.
13   Assistant United States Attorney                Counsel for Defendant

14

15

16

17

18

19

20

21

22

23

24


                                                 2
           Case 2:17-cr-00363-APG-EJY Document 82 Filed 08/19/21 Page 3 of 4




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         2:17-cr-00363-APG-EJY
3
                    Plaintiff,                         Findings and Order on Stipulation
4
           v.
5
     SHAUN PATRICK ANDERSON,
6
                    Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1. The parties agree to continue the currently scheduled sentencing hearing from

12              August 31, 2021 at 1:30 P.M., to a date and time convenient to the Court, but

13              no sooner than ninety (90) days.

14          2. This continuance is not sought for purposes of delay, but to allow counsel for the

15              defendant and counsel for the government additional time to prepare for the

16              hearing, and to conduct a change of plea in a related case against Defendant

17              (2:21-cr-00178-JCM).

18          3. The defendant is in custody but does not object to the continuance.

19

20

21

22

23

24


                                                   3
           Case 2:17-cr-00363-APG-EJY Document 82 Filed 08/19/21 Page 4 of 4




1           THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the

2    above-captioned matter currently scheduled for August 31 2021 at 1:30 P.M., be vacated

3    and continued to a date and time convenient to this court, that is December 8, 2021, at

4    1:30 p.m. in courtroom 6C.

5
            DATED this 19th day of August, 2021.
6

7

8

9
                                                       _______________________________
10                                                     United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  4
